PER CURIAM:
James Edward Miller appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint upon remand from this court. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Miller v. Pierce, No. 5:99-cv-00050 (W.D.N.C. June 28, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.